                             CCase
                               a s e 1:1:15-cv-10154-PAE
                                        1 5- c v- 1 0 1 5 4- P A E DDocument
                                                                     o c u m e nt 3353
                                                                                    4 9 Fil e d 004/22/21
                                                                                         Filed    4/ 2 1/ 2 1 PPage
                                                                                                                a g e 11 ofof 22

                                                             L   A W       O   F FI C E S O F     D   O N AL D      C   O X
                                                                       A  L I MI T E D L I A BI LI T Y C O M P A N Y
                                                                 1 0 3 C A R N E GI E C E N T E R, S UI T E 3 0 0
                                                                  P RI N C E T O N     ,   N E W J E R S E Y 08540
                                                                                                                                 P   A T E N T , T R A D E M A R K A N D

                                                                       W W W      .I   P L A W O N LI N E . C O M                      C O P Y RI G H T C A U S E S
D   O N A L D   J. C   O X   , J   R   .                                                                                                 ( 6 0 9) 9 2 1 -1 1 6 6

e m ail : c o x d @i pl a w o nli n e . c o m
                                                                                   A pril 2 1, 2 0 2 1                          F A C SI MI L E   : ( 6 0 9) 9 2 1 -8 1 3 1
                                                                                                                              e m ail : i n f o @i pl a w o nli n e . c o m
         Vi a E C F
           H o n. P a ul A. E n g el m a y er
           U nit e d St at es Distri ct J u d g e U nit e d St at es
           Distri ct C o urt S o ut h er n Distri ct of N e w Y or k
           4 0 F ol e y S q u ar e
           N e w Y or k, N Y 1 0 0 0 7
                         R e:                L ett e r M oti o n f o r A p p r o v al of S e al e d a n d/ o r R e d a ct e d Fili n gs i n F o c us
                                           P r o d u cts G r o u p I nt e r n ati o n al, L L C et al. v. K a rt ri S al es C o m p a n y, I n c.
                                           Ci vil A cti o n N o. 1 5 Ci v. 1 0 1 5 4 ( P A E) ( S D A)
         D e ar J u d g e E n g el m a y er:

                     F urt h er t o gr at ef ul g ui d a n c e fr o m Y o ur H o n or’s C h a m b ers y est er d a y a n d p urs u a nt t o
         Y o ur H o n or’s r e vis e d I n di vi d u al R ul e 4. B p u blis h e d A pril 1 4, 2 0 2 1, D ef e n d a nts h a v e fil e d
         h er e wit h E x hi bits 3 (r e d a ct e d a n d e x c er pt c o p y of t h e D e p ositi o n of J o h n El m or e F ebr u ar y 1 9,
         2 0 1 9) a n d 4 ( c o p y of Att a c h m e nts 1- 8. 6 t o t h e J o h n El m or e R e p ort) of D ef e n d a nt M ar q uis’
         T hir d M oti o n I n Li mi n e ( D kt 3 4 2) i n a r e d a ct e d f or m i n c o nf or mit y wit h t h e C o urt’s st a n di n g
         or d er, 1 9- M C - 0 0 5 8 3, a n d E C F R ul es & I nstr u cti o ns, s e cti o n 6 s e e ki n g a p pr o v al of t h e
         r e d a cti o ns. I n f urt h er c o nf or m a n c e wit h R ul e 4. B, c o pi es of t h e E x hi bits 3 a n d 4 will b e fil e d
         u n d er s e al a n d li n k e d t o t his m oti o n vi a E C F t o d a y as w ell.

                     D ef e n d a nts r es p e ctf ull y r e q u est t h at t h e d o c u m e nts b e fil e d u n d er s e al p urs u a nt t o t h e
         C o urt’s I n di vi d u al R ul e 4. B. 1 ( R e d a cti o ns N ot R e q uiri n g C o urt A p pr o v al). S p e cifi c all y, t h e
         r e q u est f or fili n g u n d er s e al is s u b mitt e d si n c e t h e r e d a cti o ns i n E x hi bit 3 a n d t h e e ntir e E x hi bit 4
         i n cl u d es fi n a n ci al, pr o d u ct, s al es a n d/ or c ust o m er i nf or m ati o n i d e ntifi e d as c o nfi d e nti al b y t h e
         Pl ai ntiffs a n d/ or D ef e n d a nts a n d is pr o pri et ar y b usi n ess d at a of t h e t y p e c o m m o nl y r e c o g ni z e d as
         tr a d e s e cr et b usi n ess r e c or ds u n d er 4. B. 1. Alt er n ati v el y, D ef e n d a nts r e q u est t h at t h e d o c u m e nts
         b e fil e d u n d er s e al u n d er t h e C o urt’s I n di vi d u al R ul e 4. B. 2 ( R e d a cti o ns R e q uiri n g C o urt
         A p pr o v al).

                       T his l ett er m oti o n is b eli e v e d t o s atisf y t h e p u bli c n oti c e f u n cti o n t h at t h e r e q u est f or
         fili n g of r e d a ct e d a n d s e al e d d o c u m e nts b e m a d e i n p u bli c vi e w. Ti m el y n oti c e of t h e u n d erl yi n g
         i nf or m ati o n i n c o n n e cti o n wit h D ef e n d a nt M ar q uis’ T hir d M otio n I n Li mi n e ( D kt 3 4 2) w as
         m a d e i n a n e m ail l ett er s u b mitt e d t o t h e C o urt a n d all c o u ns el o n A pril 1 5, 2 0 2 1 wit h c o pi es i n
         u nr e d a ct e d f or m, b ut l a c k e d t h e p u bli c vi e w r e q uir e m e nt u n d e r r e vis e d R ul e 4. B. 2 n o w pr o vi d e d
         b y t his l ett er m oti o n.
                CCase
                  a s e 1:1:15-cv-10154-PAE
                           1 5- c v- 1 0 1 5 4- P A E DDocument
                                                        o c u m e nt 3353
                                                                       4 9 Fil e d 004/22/21
                                                                            Filed    4/ 2 1/ 2 1 PPage
                                                                                                   a g e 22 ofof 22


L   A W   O   F FI C E S O F   D   O N AL D   C   OX   ,L L   C


H o n. P a ul A. E n g el m a y er
A pril 2 1, 2 0 2 1                                                                               Ci vil A cti o n N o. 1 5 Ci v. 1 0 1 5 4
Pa ge 2


              W e t h a n k t h e C o urt i n a d v a n c e f or its att e nti o n t o t his m att er.

R es p e ctf ull y s u b mitt e d,

/s/ B er n h ar d P. M oll dr e m, Jr.                               /s/ A n g el a F ost er
B er n h ar d P. M oll dr e m, Jr.                                   A n g el a F ost er
Att or n e y f or D ef e n d a nt K artri S al es C o.               Att or n e y f or D ef e n d a nt K artri S al es C o.

/s/ D o n al d J. C o x, Jr.
D o n al d J. C o x, Jr. ( Pr o H a c Vi c e)
C o u ns el f or D ef e n d a nt M ar q uis Mills I nt’l, I n c.

c c:            B er n h ar d P. M oll dr e m, Jr., Es q. ( vi a E C F)
              A n g el a F ost er, Es q. ( vi a E C F)
              M orris E. C o h e n, Es q. ( vi a E C F)




                                                                                    Gr a nt e d. S O O R D E R E D.

                                                                                        PaJA.�
                                                                               ___________________________________
                                                                                 _________________________________
                                                                                      P A U L A.
                                                                                      PAUL        A. ENGELMAYER
                                                                                                       E N GEL M A YER
                                                                                      U nit e d StStates
                                                                                      United        at es Distri ct J Judge
                                                                                                           District   u d ge
                                                                                       4/ 2 2/ 2 0 2 1
